 1                                                                                        O
 2
 3
 4
 5
 6
 7
                               United States District Court
 8
                               Central District Of California
 9
                                    Western Division
10
11
     UNITED STATES OF AMERICA,                )       CASE CASE NO. 2:17‐CV‐09314‐ ODW
12                                            )                      CR‐08‐00564‐ ODW
                  Plaintiff/Respondent,       )
13                                            )       ORDER DENYING 28 U.S.C.
     v.                                       )       §2255 PETITION
14                                            )
     LEWIS LEE  SETTLES.                      )
15                                            )
                  Defendant/Petitioner.       )
16                                            )
     _________________________________)
17
18
19
20
21
22
23
                                     I.      INTRODUCTION
24
           On  February  11,  2010  Defendant  /  Petitioner  Settles  was  sentenced  and
25
     committed to the Bureau of Prisons to be imprisoned for a term of 180 months.  This
26
     term  consists  of  120  months  on  Counts  1,  2,  and  4,  which  terms  were  to  run
27
     concurrently and 60 months on Count 3, which term is to run consecutively to Counts
28
     1, 2, and 4.  He was also placed on Supervised Release for a term of eight (8) years,


                                                  1
 1   which consists of eight (8) years on Count 1, six (6) years on Count 2, five (5) years on
 2   Count 3, and three (3) years on Count 4, all such terms to be served concurrently.
 3         On  October  20,  2017  Settles  filed  a  Motion  to  Vacate,  Set  Aside  or  Correct
 4   Sentence.  The argument for resentencing is grounded on the Supreme Court decision
 5   in Dean v. United States, ___ U.S.___, 137  S. Ct. 1170 (2017).  As discussed below, Dean
 6   provides no basis for resentencing.
 7
 8
                               II.     FACTUAL BACKGROUND

 9
           In March and April 2008 a confidential informant working with a DEA/LAPD

10
     joint task force, made or attempted to make five controlled buys of crack cocaine from

11
     Petitioner. After the last buy Petitioner was arrested at the residence out of which he was

12
     trafficking the narcotics. Inside the residence officers found .31 grams of cocaine base,

13
     cash, digital scale, a shotgun, a .380 automatic and a .357 revolver as well as ammunition

14
     for the weapons.

15
           He was charged in a four-count indictment with two counts of Distribution of

16
     cocaine base, 7.89 grams and 1.52 grams respectively; possession of firearms in

17
     furtherance of a drug trafficking crime; one count of being a felon in possession of

18
     firearms. In a single count information it was alleged that he had sustained prior felony

19
     drug convictions.

20
           He was released on bond under pretrial services supervision, with electronic

21
     monitoring. Four months later it appeared that he had tampered with the ankle bracelet

22
     and as a result was remanded.

23
           Settles ultimately entered pleas of guilty to all four counts. Counts 1 and 2 for

24
     distribution of a controlled substance in violation of 21 U.S.C. § 841(a)(1), the penalty

25
     for one with a prior felony drug offense is a statutory minimum sentence of 120 months.

26
     21 U.S.C. §841(b)(1)(B)(iv). As for Count 3, possession of a firearm in furtherance of

27
     a drug trafficking crime 18 U.S.C. §924(c)(1)(A)(I) a consecutive five year mandatory

28
     minimum sentence applies. Count 4, Felon in Possession of a firearm and ammunition,



                                                  2
 1   18 U.S.C. § 922(g)(1) carries a base offense level of 20 and is essentially irrelevant to the
 2   calculation of the overall sentence.
 3          Petitioner  argues  that  under  Dean  he  is  potentially  eligible  for  a  reduced
 4   sentence.  Dean also involved a § 924(c) count mandating a 5‐year minimum term of
 5   imprisonment  consecutive  to  the  predicate  charge.    In  Dean,  the  defendant  was
 6   convicted of conspriacy to commit robbery, robbery, possessing a firearm as a convicted
 7   felon, and possessing and aiding and abetting the possession of a firearm in furtherance
 8   of a crime of violence.  The Supreme  Court held that nothing in the statute setting
 9   mandatory minimum sentences for using or possessing a firearm in connection with a
10   violent or drug trafficking crime restricts the authority of sentencing courts to consider
11   a sentence imposed under the mandatory minimum statute when calculating a just
12   sentence  for  the  predicate  count.    In  other  words,  there  is  nothing  to  prevent  the
13   sentencing  judge  from  considering  the  entire  sentence,  including  any  mandatory
14   minimums.  Whether the sentence for the predicate offense is one day or one decade,
15   a district court does not violate the terms of § 924(c) so long as it imposes the
16   mandatory minimum “in addition to” the sentence for the violent or drug trafficking
17   crime. Dean at 1177.
18          Thus,  the  sentencing  judge  might  conclude  that  a  reasonable  sentence  is ten
19   years.    If  there  is  a  10‐year  mandatory  minimum  which  must  be  consecutive  to  a
20   predicate offense, there is nothing to prohibit the sentencing judge from imposing a de
21   minimus  sentence  for  the  predicate  offense  followed  by  the  10  year  mandatory
22   minimum.    This  assumes,  however,  that  the  predicate  offense  has  no  mandatory
23   minimum.  Here, the statutorily mandated sentence for counts 1 and 2 is 10 years.  They
24   may be ordered to run concurrently, but count 3, which carries a mandatory consecutive
25   five year penalty, must be ordered to run consecutively to counts 1 and 2.  Unlike the
26   situation in Dean, there is no leeway here.  There are two drug offenses which by statute
27   require the imposition of ten year terms of imprisonment.  The gun offense requires a
28   consecutive five year term.  Thus, there is nothing in Dean, or 18 U.S.C. §3553 that
     would permit a sentence of less than 180 months.

                                                    3
 1
 2                                      III. CONCLUSION
 3              The government’s opposition raises a number of well-founded reasons why this
 4   motion should be denied. However, putting the technical reasons aside and viewing the
 5   motion on its merits, what Petitioner seeks simply is not possible. The sentence in this
 6   matter is driven by the confluence of mandatory minimums and mandatory consecutive
 7   terms of imprisonment. Dean did not have such restrictions and the sentencing judge had
 8   the authority and discretion to impose below guideline sentences on the predicate
 9   offenses. That situation does not exist in this case and for that reason, the Motion is
10   DENIED.
11
12
13   DATED: November 29, 2018                          _________________________________
14                                                                    Otis D. Wright, II
15                                                                       United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   4
